represented that First Capital owns in excess of $297 million worth of securities in private

companies and/or a non-publicly traded real estate investment trust (‘REIT’) that, by its own

admission, are illiquid,” without explaining “the vast chasm that exists between Singal’s March

12, 2019 representation that First Capital had no assets and his June 6, 2019 representation that

First Capital owns in excess of $297 million worth of securities in private companies and/or a

non-publicly traded REIT.” Brinen responded to the information subpoena served on Brinen’s

law firm, claiming attorney-client privilege in response to questions that would have disclosed

the: (i) “assets of First Capital and its affiliates that are or were in his law firm’s possession”; (ii)

“retainer agreement that his law firm may have had with or for the benefit of First Capital”; and

(iii) “payment of legal fees to his law firm by or on behalf of First Capital.”

        SDDCO asserts that, on April 8, 2019, it served Brinen, as First Capital’ agent, with its

second, post-judgment information subpoena on First Capital, containing more detailed

questions, in light of First Capital’s deficient March 12, 2019 response to the March 2019

information subpoena. However, after Brinen’s office received the April 2019 information

subpoena, Brinen sent an email message to the defendant’s counsel, Kevin S. Koplin (“Koplin”),

stating that he refused to accept service of process. First Capital failed to answer the April 2019

information subpoena.

      SDDCO maintains that: (1) “the conduct of Brinen and First Capital flout [sic] the most

rudimentary principles of post-judgment discovery”; (2) “First Capital should be required to post

a supersedeas bond in light of Brinen’s and First Capital’s obstructionist conduct”; (3) “if First

capital is not required to post a supersedeas bond then Brinen and First Capital should be ordered

to fully answer information subpoenas”; (4) “Brinen must be sanctioned for his repeated

obstructionist conduct and dishonesty”; and (5) “First Capital must be sanctioned for its failure to



                                                    2
answer the March 2019 [information subpoena] truthfully and completely and its failure to

answer the April 2019 information [subpoena] at all.” SDDCO asserts that “it is obvious that

Brinen sought to deny SDDCO’s well entrenched statutory rights to disclosure of his client’s

assets when he asked Judge [John] Koeltl to ‘postpone scheduling . . . a conference regarding

post-judgment discovery until after the CAMP conference is held on June 19[.]’” Brinen

“should be sanctioned for asking the Court to impose what he clearly knows would be a legally

impermissible and unwarranted delay on SDDCO’s right to post-Judgment discovery.” SDDCO

contends that

        Brinen improperly invoked attorney-client privilege in his response to the post-
        Judgment information subpoena served on his law firm, particularly those questions
        that would have provided SDDCO with information about: (i) the assets of First
        Capital and its affiliates that are or were in his law firm’s possession; (ii) the retainer
        agreement that Brinen’s law firm may have had with or for the benefit of First
        Capital; and (iii) the payment of legal fees to his law firm by or on behalf of First
        Capital. Koplin Dec., Ex. 16, answers to Request Numbers 5 1 and 9. 2

According to SDDCO, “Brinen cannot hide behind attorney-client privilege to protect his client

from satisfying the Judgment, he should be ordered to provide information about fee

arrangement with First Capital, legal fees paid for or on behalf of First Capital, and any assets of

First capital that are or were in its possession.” Moreover, Brinen’s refusal to accept service of

the April 2019 information subpoena harmed SDDCO’s ability to enforce its judgment against




1
  Request No. 5 of the March 1, 2019 information subpoena served on Brinen and Brinen’s answer are as follows:
        5. Since September 13, 2016, please list all contracts you have or had with [First Capital], and for
        each such contract, state the date it was executed, the payments terms of the contract (including
        when payments are due, to whom and the amounts), the parties to the contract, and the reason for
        the contract.
        ANSWER: Objection. Attorney-Client Privilege.
2
  Request No. 9 of the March 1, 2019 information subpoena served on Brinen and Brinen’s answer are as follows:
        9. To the extent there were any transfers of funds, assets, real estate, or the like for any reason from
        you to [First Capital] or from [First Capital] to you at any time since September 13, 2016 (i) identify
        who authorized the transfer; and (ii) state to whom the transfer was made, the amount and reason
        for the transfer and identify any accounts of [First Capital] involved.
        ANSWER: Objection. Attorney-Client Privilege.

                                                        3
First Capital, and Brinen “was intentionally trying to deceive SDDCO’s counsel about the state

of the law.” SDDCO asserts that Brinen made multiple misleading statements “of factual and

unsustainable legal arguments to both Judge Koeltl” and the Court, designed to relieve First

Capital from having to comply with post-judgment discovery. Brinen and First Capital “failed to

comply with their post-Judgment obligation” and the Court “should order First Capital to obtain

a supersedeas bond in accord with Federal Rules of Civil Procedure 62 within five days of the

order or be held in contempt” and the bond should cover the judgment, interest and SDDCO’s

costs, including legal fees. According to SDDCO, “Brinen is responsible for paying damages for

the costs incurred by SDDCO in this matter.” To motivate Brinen to comply with discovery, “he

should be fined $5,000 plus $1,000 a day, doubling each day, until he complies.” SDDCO

asserts that “[i]n order to motivate First Capital to comply with post-Judgment discovery, if it is

not ordered to obtain a supersedeas bond, it, too, not unlike Brinen, should be fined $5,000 plus

$1,000 a day, doubling each day, until it complies. This sum is well within established

precedent.” In support of its motion, SDDCO submitted Koplin’s declaration with exhibits.

                                PLAINTIFF’S CONTENTIONS

       First Capital asserts that “a court may not order an appellant to post a supersedeas bond,

for allegedly obstructionist conduct or otherwise. Instead, the appellant, which, here, is First

Capital, may move for the court’s approval of a supersedeas bond.” Moreover, “a supersedeas

bond is not intended to, and does not operate to, stop an appellant’s allegedly improper post-

judgment conduct”; thus, SDDCO’s request for a supersedeas bond should be denied. First

Capital denies SDDCO’s allegation that its answers have been less than truthful and complete,

and SDDCO does not allege that First Capital or Brinen failed to comply with any Court order.

According to First Capital, its “ongoing compliance with its discovery obligations does not



                                                 4
require the Court’s ordering compliance” and no basis exists for a contempt order. SDDCO’s

request for attorneys’ fees should be denied because SDDCO does not allege that a discovery

order was issued in this case with which First Capital failed to comply. In support of its

opposition to the motion, First Capital submitted Brinen’s affirmation with exhibits.

                                     DEFENDANT’S REPLY

       SDDCO asserts that “Brinen lied about First Capital responding to the April 2019

information subpoena” because he stated in his affirmation that, “[o]n June 6, 2019, [First

Capital] provided sworn responses to Respondent’s Second FRCEI Subpoena (the ‘Responses’),

a copy which is annexed hereto as Exhibit A,” but Exhibit A of Brinen’s affirmation “is the same

as Exhibit 15 of Koplin’s declaration,” and “is not a response to the April 2019 Information

Subpoena; it is merely another response – and an incomplete and untruthful one at that – to the

March 2019 Information Subpoena with its eleven requests that First Capital originally

responded to in March 2019. First Capital has never provided a response to the April

Information Subpoena.” According to SDDCO, Brinen also lied about the accuracy of First

Capital’s responses, claiming in his affirmation that they are “based on all up-to-date responsive

information in [its] power, possession, and procurement,” and: (a) representing “in Paragraph 19

of his Affirmation that the Balance Sheet was from February 7, 2019,” whereas that balance

sheet “explicitly states at the top that it is ‘As of January 1, 2016’”; and (b) “pass[ing] off the

one-page list of First Capital’s assets and liabilities as from May 2019 but that list contains a line

item that states: ‘Investment – FC Advisor-Sale- Due 3rd quarter [sic] 2018,’” and “[o]nly a

document that is a snapshot in time prior to the third quarter of 2018 would contain a line item

about a future event, in this case a sale to take place in the third quarter of 2018.” SDDCO

contends that Brinen made improper legal arguments and also lied in his affirmation “about the



                                                   5
law shielding attorney’s bills under the attorney-client privilege” and when he said that “SDDCO

offered no legal support for its position.” SDDCO maintains that First Capital does not dispute

that the law requires it to answer information subpoenas fully or that it may be sanctioned

monetarily should the Court order First Capital to comply with post-judgment discovery and

First Capital violates such an order. Moreover, the Court may sanction First Capital and Brinen

under its inherent power to manage its own affairs. According to SDDCO, the record before the

Court “clearly demonstrates that First Capital and Brinen have repeatedly engaged in bad faith

with their obstructionist conduct.”

                                      LEGAL STANDARD

         “In aid of the judgment or execution, the judgment creditor or a successor in interest

whose interest appears of record may obtain discovery from any person--including the judgment

debtor--as provided in these rules or by the procedure of the state where the court is located.”

Fed. R. Civ. P. 69(a)(2). “A district court has broad latitude to determine the scope of discovery

and to manage the discovery process” and “broad post-judgment discovery in aid of execution is

the norm in federal and New York state courts.” EM Ltd. v. Republic of Argentina, 695 F.3d

201, 207 (2d Cir. 2012). “The scope of discovery under Rule 69(a)(2) is constrained principally

in that it must be calculated to assist in collecting on a judgment.” Id. “At any time after

judgment is entered, a party may obtain a stay by providing a bond or other security. The stay

takes effect when the court approves the bond or other security and remains in effect for the time

specified in the bond or other security.” Fed. R. Civ. P. 62(b).




                                                 6
                          APPLICATION OF LEGAL STANDARD

Request for an Order To Compel the Plaintiff To Post a Supersedeas Bond In Light of
Brinen’s and First Capital’s Obstructionist Conduct


       SDDCO failed to make citation to any legal authority in support of its contention that,

“First Capital should be required to post a supersedeas bond in light of Brinen’s and First

Capital’s obstructionist conduct.” Although SDDCO invoked Rule 62 of the Federal Rules of

Civil Procedure to support its request, Rule 62 does not apply here because SDDCO does not

seek to “obtain a stay by providing a bond or other security,” as Rule 62 governing stays of

proceedings to enforce a judgment contemplates; rather, SDDCO seeks an order to compel First

Capital to post a supersedeas bond for its “obstructionist conduct.” The Court is not aware of

any legal authority that would permit such an order. Accordingly, granting SDDCO’s request for

an order to compel First Capital “to post a supersedeas bond in light of Brinen’s and First

Capital’s obstructionist conduct” is not warranted.

Request to Compel the Plaintiff “To Fully Answer” the March 1, 2019 Information Subpoena

       Contrary to SDDCO’s contention, Brinen did not state “in Paragraph 19 of his

Affirmation that the Balance Sheet was from February 7, 2019”; rather, he stated in that

paragraph that “two financial spread sheets of FRCEI’s assets and liabilities” are “dated

February 7, 2019.” Each of the three pages styled “First Capital Estate Investments Balance

Sheet As of January 1, 2016” that First Capital provided to SDDCO as part of its June 6, 2019

response to the March 1, 2019 information subpoena contains the following text: “5: 53AM

02/07/19 Accrual Basis.” The three pages styled “First Capital Estate Investments Balance Sheet

As of January 1, 2016” also contain the following information: “TOTAL ASSETS 9,715,348.84”

and “TOTAL LIABILITIES & EQUITY 9,715,348.84.” A single-page document styled “First



                                                 7
Capital Real Estate Investment of Assets, Liabilities and Members’ Equity - Cash Basis May-19”

indicates “TOTAL ASSETS $297,174,000” and “TOTAL LIABILITIES AND MEMBERS”

EQUITY $297,174,000.” SDDCO failed to provide evidentiary support for its contention that

Brinen “lied to the Court in his Affirmation about” First Capital’s March 12, 2019 response and

June 2, 2019 response when he claimed that they “are based on all up-to-date responsive

information in [its] power, possession, and procurement.” Although SDDCO implied in its reply

that a single-page document styled “First Capital Real Estate Investment of Assets, Liabilities

and Members’ Equity - Cash Basis May-19” may be forged, since “[o]nly a document that is a

snapshot in time prior to the third quarter of 2018 would contain a line item about a future event,

in this case a sale to take place in the third quarter of 2018,” it provided no evidence establishing

any impropriety in connection with the single-page document styled “First Capital Real Estate

Investment of Assets, Liabilities and Members’ Equity - Cash Basis May-19,” notwithstanding

the seeming inconsistency in dates. Other than asserting, in a conclusory fashion, that First

Capital failed to answer “completely and truthfully” the March 1, 2019 information subpoena

“by first claiming that it has no assets” and then “providing a contradictory response claiming

that it owns $297 million worth of illiquid securities,” SDDCO failed to: (i) identify any

information that First Capital failed to provide in response to SDDCO’s March 1, 2019

information subpoena; or (ii) explain the basis for its belief that additional information exists that

was not provided by First Capital in response to SDDCO’s March 1, 2019 information subpoena.

Accordingly, granting SDDCO’s request for an order to compel First Capital “to fully answer”

the March 1, 2019 information subpoena is not warranted.




                                                  8
Request to Compel Brinen “To Fully Answer” the March 1, 2019 Information Subpoena


       SDDCO challenges Brinen’s assertion of attorney-client privilege in his answers to

question Nos. 5 and 9 of SDDCO’s March 1, 2019 information subpoena on Brinen. Absent

special circumstances, retainer agreements, a client’s identity, invoices and the payment of fees

are not subject to the attorney client-privilege. See In re Grand Jury subpoena Served Upon John

Doe, Esq., 781 F.2d 238, 247 (2d Cir. 1986). First Capital did not address, in its memorandum

of law, SDDCO’s challenge to the assertion of attorney-client privilege in Brinen’s answers to

question Nos. 5 and 9 of SDDCO’s March 1, 2019 information subpoena on Brinen.

Accordingly, Brinen’s objections to question Nos. 5 and 9 of the SDDCO’s March 1, 2019

information subpoena on him, based on the attorney-client privilege, are overruled; Brinen must

provide answers to question Nos. 5 and 9.

Request to Compel the Plaintiff To Answer the April 5, 2019 Information Subpoena

       First Capital failed to: (a) answer SDDCO’s April 5, 2019 information subpoena; and (b)

provide any explanation for its failure to answer SDDCO’s April 5, 2019 information subpoena.

First Capital must provide timely answers to SDDO’s April 5, 2019 information subpoena or be

subject to sanctions, including contempt for failure to obey the Court’s order and monetary

sanctions. First Capital’s unexplained failure to answer the April 5, 2019 information subpoena

warrants an award of the reasonable attorney’s fees SDDCO incurred in connection with the

instant motion.

Sanctions Under the Court’s Inherent Power To Manage Its Own Affairs

       SDDCO argued, for the first time in reply, that the Court may sanction First Capital and

Brinen under its inherent power to manage its own affairs. “Arguments may not be made for the

first time in a reply brief.” Knipe v. Skinner, 999 F.2d 708, 711 (2d Cir. 1993). The Court will

                                                9
